Citation Nr: 1309791	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating, effective February 23, 2001.  

A June 2005 rating decision increased the disability rating for PTSD, from 10 percent to 30 percent, effective May 2, 2005.  Subsequently, in a September 2006 rating decision, the RO made the 30 percent disability rating for PTSD effective as of February 23, 2001.  In a December 2010 rating decision, the RO increased the disability rating for PTSD from 30 to 50 percent, effective May 20, 2010.  However, as these grants do not represent total grants of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2009, the Board remanded the claim for additional development. 

In June 2011, the Board granted a 50 percent rating for PTSD, effective as of February 23, 2001, but denied an initial rating in excess of 50 percent for PTSD.  Pursuant to the June 2011 Board decision, a July 2011 rating decision made the 50 percent disability rating for PTSD effective as of February 23, 2001.  The Veteran appealed the June 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, in July 2011, the Court vacated the Board's decision, in part, and remanded the claim to the Board for further proceedings.

In June 2011, the Board also remanded the issue of entitlement to total disability based on individual unemployability (TDIU).  As the issue of entitlement to a TDIU remains in remand status, it will not be addressed herein.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including a March 2006 letter compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and a July 2011 rating decision, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms indicative of occupational and social impairment with reduced reliability and productive due to flattened affect, impairment of long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, and Global Assessment of Functioning scores of 46, 50, 52, 55, and 65.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant must be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter must be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.  Here, the appeal arose from the Veteran's disagreement with the RO's assignment of an initial 10 percent rating assigned after the grant of service connection for PTSD.  

The Courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, such as here, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has also held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).
In this case, the initial evaluation claim on appeal was substantiated after the enactment of the VCAA, and the Veteran has not alleged any prejudice by any notice defect.

The Board notes that the United States Court of Appeals for Veteran's Claims (Court), in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice obligations in increased rating claims. As the instant appeal stems from the grant of initial compensation benefits for PTSD, as opposed to an increased rating claim, Vazquez- Flores is inapplicable.  Id.

Regarding VA's duty to assist the Veteran with his initial evaluation claim, service treatment records (STRs) and VA and private post-service treatment and examination reports are contained in the claims file.  In addition, statements of the Veteran, his wife and his representative have been associated with the claims file.
The Veteran was afforded VA psychiatric examinations in May 2005 and May 2010.  Copies of the above-cited examination reports are contained in the claims file.

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining updated VA treatment records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained all updated VA treatment records and scheduled the Veteran for a May 2010 VA psychiatric examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

The Veteran contends that he is entitled to a higher initial disability rating for his PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).  

Private and VA examination and treatment records dated from July 2001 to November 2010 reflect that since July 2001, the Veteran experienced PTSD-related symptoms, such as social isolation, problems getting close to his family, nightmares, hyper startle, significant hypervigilance and irritability, insomnia controlled with medication, some long-term memory impairment, anxiety, blunted and constricted affect, and depression.  After noting the Veteran's complaints and problems with hypervigilance, irritability and sleep disturbance, VA physicians in April 2002 and November 2004 determined that the Veteran had "significant problems of PTSD" and that his PTSD was in poor control, respectively.    

The above-cited PTSD symptoms were also present at a May 2005 VA examination of the Veteran, along with a blunted affect, moderately depressed mood, and sleep disturbance that was controlled with medication.  The Veteran also reported having an increased tension with war-related triggers, particularly with Iraq-related war material on the news.  In June 2006, the Veteran was hospitalized for two days for a psychiatric inpatient evaluation.  In a December 2007 letter to the Veteran, a VA physician noted that at their most recent meeting, he had exhibited "more symptoms consistent with posttraumatic stress," to include, but not limited to, increased episodes of anger and nightmares.  A June 2008 VA depression screen indicates that in the past 2 weeks, the Veteran had been bothered for several days by thoughts that he would be better off dead or of hurting himself in some way.  In December 2009, a VA physician opined that the Veteran was unemployable due to his PTSD and non-service-connected cardiac problems.  An April 2010 VA suicide risk assessment found that the Veteran had some problems with sadness and depression, and that although he occasionally had suicidal thoughts, he had not made specific plans or exhibited any suicidal intent.  The Veteran was deemed to be a low suicide risk.    

The evidence reveals that during the pendency of the appeal, the Veteran was assigned GAF scores of 46 (December 2009, January 2010, August 2010, and November 2010 VA medical records), 50 (February 2008, March 2008, June 2008, August 2008, and July 2009 VA medical records), 52 (May 2010 VA examination), 55 (May 2005 VA examination), and 65 (July 2001 VA examination and June 2006 VA hospitalization reports).  GAF scores of 46 and 50 are indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  GAF scores of 52 and 55 are indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 65 is indicative of mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.    

The Board acknowledges that on several occasions, the Veteran was assigned GAF scores of 46 and 50, which are indicative of serious symptoms or serious impairment in social functioning.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence does not show that the Veteran is entitled to a higher 70 percent rating for all periods under consideration.  

The evidence shows that the Veteran was able to maintain good social interactions with family members and friends and had interests.  Although the Veteran reported being socially isolated and experienced difficulties in getting close to his family, he was still able to maintain relationships with his wife, daughter, son, and some friends.  During a May 2010 VA examination, the Veteran indicated that he had a couple of friends that he visited with every couple of weeks and that he enjoyed going out to eat and watching movies.  When seen at a VA clinic in August 2010, the Veteran stated that he was happy that his daughter's upcoming wedding would be held at his home.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  

Additionally, the Veteran did not experience any panic attacks, and while he did suffer from depression that was at times severe, there is no evidence that these periods of depression were near-continuous and affected his ability to function.  Although the Veteran experienced sleep impairment, periods of irritability and anger, anxiety, nightmares, hyper startle, significant hypervigilance, blunted and constricted affect, and long-term memory impairment, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Concerning the Veteran's occupational impairment, the Veteran indicated that he was forced into retirement because of "cardiac problems," as opposed to his service-connected PTSD.  A December 2009 physician opined that the Veteran was not capable of working at anytime in the foreseeable future because of the combination effect of his service-connected PTSD and his cardiac problems, a disability for which service connection has not been established.  In addition, the May 2010 VA examiner described the effect of the Veteran's PTSD on his employment as mild to moderate.  The Board acknowledges that in June 2008, the Veteran had thoughts of being better off dead and that in April 2010, he was found to have occasional suicidal thoughts.  Moreover, a November 2010 VA medical report suggested that the Veteran had some difficulty in adapting to stressful circumstances, as his depression increased with situational stress.  However, these factors alone are not sufficient to warrant an increased rating of 70 percent for PTSD because the evidence shows that the Veteran does not meet any of the other criteria for a 70 percent rating.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a higher 70 percent rating.  Accordingly, the 50 percent initial rating adequately addresses the Veteran's psychiatric symptoms.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012); see also Fenderson, supra. 

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's 50 percent rating for PTSD contemplates his subjective complaints of depression, irritability, and anxiety, as well as his functional impairment.  Although the Veteran experienced depression, occasional suicidal ideation, difficulty in adapting to stressful circumstances, sleep impairment, periods of irritability and anger, anxiety, nightmares, hyper startle, significant hypervigilance, blunted and constricted affect, and long-term memory impairment, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain effective social relationships and was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in the 50 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


